13-1341
         Chen v. Holder
                                                                                        BIA
                                                                               A095 799 555
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 21st day of August, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROSEMARY S. POOLER,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       HUA CHEI CHEN,
14                     Petitioner,
15
16                        v.                                    13-1341
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                     Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Mona Liza Fabular Lao, Brooklyn, New
24                                      York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; Paul Fiorino, Senior
28                                      Litigation Counsel; Franklin M.
29                                      Johnson, Jr., Trial Attorney, Office
30                                      of Immigration Litigation, Civil
31                                      Division, United States Department
32                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Hua Chei Chen, a native and citizen of

 6   China, seeks review of a March 13, 2013, decision of the BIA

 7   denying her motion to reopen.       In re Hua Chei Chen, No. A095

 8   799 555 (B.I.A. Mar. 13, 2013).      We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “‘disfavored.’”         See Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quoting INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).      It is well

16   established that the BIA may deny such a motion on the basis

17   that the alien failed to demonstrate prima facie eligibility

18   for the relief sought, i.e., a realistic chance that she

19   will be able to establish eligibility.       See INS v. Abudu,

20   485 U.S. 94, 104-05 (1988); Poradisova v. Gonzales, 420 F.3d

21   70, 78 (2d Cir. 2005).   “This requires the alien to carry

22   the ‘heavy burden’ of demonstrating that the proffered new


                                     2
 1   evidence would likely alter the result in her case.” Jian

 2   Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008)

 3   (quoting Abudu, 485 U.S. at 110).

 4       The BIA did not abuse its discretion in denying Chen’s

 5   motion to reopen, as Chen failed to establish her prima

 6   facie eligibility for asylum.       To establish eligibility for

 7   asylum, an applicant like Chen, who does not rely on past

 8   persecution, must demonstrate a well-founded fear of future

 9   persecution.   See 8 U.S.C. § 1101(a)(42); Kyaw Zwar Tun v.

10   INS, 445 F.3d 554, 564 (2d Cir. 2006).      Accordingly, she was

11   required to “make some showing that authorities in [her]

12   country of nationality are either aware of [her] activities

13   or likely to become aware of [her] activities.”       Hongsheng

14   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

15       Contrary to Chen’s claim, the agency did not err in

16   declining to give probative weight to the new evidence she

17   submitted in support of her motion to reopen, especially

18   given the IJ’s underlying adverse credibility determination.

19   See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir.

20   2007).   The agency reasonably determined that the evidence,

21   which included, inter alia, an unauthenticated village

22   notice, photographs of her practicing Falun Gong in the

23   United States, an unsworn and unnotarized letter from her

                                     3
 1   father, and 2007 and 2010 State Department reports, did not

 2   demonstrate that Chinese officials knew, or were likely to

 3   become aware, of her activities in the United States.   See

 4   Y.C. v. Holder, No. 11-2749-ag, 741 F.3d 324, 334(2d Cir.

 5   2013) (deferring to agency’s determination giving an unsworn

 6   letter by an interested witness “very little evidentiary

 7   weight” (internal quotation marks omitted)); see also Xiao

 8   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

 9   2006) (holding that weight afforded to applicant’s evidence

10   in immigration proceedings lies largely within the agency’s

11   discretion).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, the pending motion

14   for a stay of removal in this petition is DISMISSED as moot.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19




                                   4